DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Non-Final Office Action is in response to amendment filed on 12/04/2021.  Amended claims 1, 13, 16 and 17, filed on 12/04/2021 are being considered on the merits.  
In response to the last Office Action: 
Claims 1, 13, 16 and 17 have been amended.
Claims 1-17 remain pending in this application.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 12/04/2021 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks of claims 1 and 11 found on pages 11-14 and filed on 12/04/2021, have been fully considered but they are not persuasive.

Applicant stated: “With respect to the first shown amendment " ... wherein the request is executable by the database to retrieve the requested data without a translational layer ... ", the claim is 
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 13, 16 and 17, as drafted and given the broadest reasonable interpretation, are disclosed by cited prior art to Hong.  In particular, Hong discloses in Fig. 1, Para. [0029]: “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved …”, the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  Furthermore, the referenced citation of HONG does not exclude the aforementioned request to be performed regardless of the existence of a translational layer or not, and given the broadest reasonable interpretation, the aforementioned claim limitation is obvious to try given the intendent result of the request is the same in either modes of operation.

Applicant stated: “Such operations may not even be feasible because Hong does not store a plurality of nodes as node-data in accordance with a predefined scheme."
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 13, 16 and 17, as drafted and given the broadest reasonable interpretation, are disclosed by cited prior art to Hong.  In particular, Hong discloses in Fig. 1, Para. [0018]: “Graph database 120 may be a relational database or an object database. For example, one node table in graph database 120 may include a row for each node in a graph. (Graph database 120 may store a different node table for each graph represented in the graph data).”, the examiner asserts that the reference illustrate a graph database storing relational database with tables, which is that to predefined scheme.

Applicant’s arguments, see Applicant Remarks on page 12-13, regarding the newly added limitation “comparing the version identifier indicated in the request to the database version and temporarily instating the first reference perspective in the database if the request indicates the first version, whereby the database is backwards-compatible toward requests including a version identifier indicating a version lower than that of the database”, and filed on 12/04/2021, with respect to the rejection(s) of amended independent claim(s) 1, 13, 16 and 17 under 35 U.S.C 102 have been fully considered and are persuasive. However, upon further consideration, a new ground(s) of rejection is made based on a newly found primary prior art, (US 2018/0365336 A1) issued to Raghavendra et al., and in combination with the primary prior art of reference to Hong.   
Please refer to the below set forth 35 USC 102 and 35 USC 103 rejection for further details.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication US Patent Application Publication (US 2016/0019228 A1) issued to Hong et al. (hereinafter as “HONG”), and in view of US Patent Application Publication (US 2018/0365336 A1) issued to Raghavendra et al. (hereinafter as “RAGHAVENDRA-5336”).
Regarding claim 1 (Currently Amended), HONG teaches a method for retrieving data stored in a database (HONG Fig. 1, Para. [0029], lines (1-3): “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph”), comprising: 
- establishing a data connection to the database, wherein the database stores a plurality of nodes as node-data in accordance with a predefined scheme and a plurality of edges defining relations between the nodes, wherein a first combination of edges defines a first version of a reference (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”; and
Fig. 1, Para. [0026], lines (1-11): “In-memory graph analytic engine 110 functions as a server for clients 102 and 104. Each client connects to in-memory graph analytic engine 110 and requests certain types of tasks, such as loading a graph into memory and performing graph analytic operations, including returning information about a graph, adding nodes and edges to a graph, deleting nodes and edges from a graph, and updating properties or attributes of nodes/edges of a graph. Thus, in-memory graph analytic engine 110 translates client requests into graph operations that a storage device that stores graph database 120 recognizes or is configured to process.”; and
Fig. 1, Para. [0029]: “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved …”, 
the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  Furthermore, the referenced citation of HONG does not exclude the aforementioned request to be performed regardless of the existence of a translational layer or not, and given the broadest reasonable interpretation, the aforementioned claim limitation is obvious to try given the intendent result of the request is the same in either modes of operation); 
- sending a request to retrieve data stored in the database, wherein the request is executable by the database to retrieve the requested data without a translational layer and includes a version identifier indicating the version of the reference perspective to be used for the request(HONG Fig. 1, Para. [0029], lines (1-12): “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. Thus, any nodes older than two days are not part of the corresponding graph instance …”, 
the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  Furthermore, the referenced citation of HONG does not exclude the aforementioned request to be performed regardless of the existence of a translational layer or not, and given the broadest reasonable interpretation, the aforementioned claim limitation is obvious to try given the intendent result of the request is the same in either modes of operation); 
- comparing the version identifier indicated in the request to the database version and temporarily instating the first reference perspective in the database if the request indicates the first version, whereby the database is backwards-compatible toward requests including a version identifier indicating a version lower than that of the database; and  - retrieving and outputting the requested data, wherein the data retrieved is based on the edges of the indicated version.
But, RAGHAVENDRA-5336 teaches - comparing the version identifier indicated in the request to the database version and temporarily instating the first reference perspective in the database if the request indicates the first version, whereby the database is backwards-compatible toward requests including a version identifier indicating a version lower than that of the database  (RAGHAVENDRA-5336 Para. [0062]: “A temporal graph may be traversed similarly to a non-temporal graph. …, the temporal graph may also be traversed temporally. Each version of a graph element is temporally linked to a subsequent version of the graph element, if a subsequent version exists. Similarly, if a previous version of the graph element exists, the graph element is temporally linked to the previous version. From a particular version of a graph element, the temporal links may be traversed to retrieve previous or subsequent version of the graph element.”; and
Para. [0064]: “Metadata corresponding to a particular version of a graph element may indicate the subsequent and/or previous version of the graph element. Temporally traversing the temporal graph comprises retrieving the metadata corresponding to a graph element and using the metadata to identify the previous and/or subsequent version of the graph element. Additionally or alternatively, the temporal link comprises a temporal edge. A temporal edge is an edge of the temporal graph that indicates a temporal, rather than a spatial, connection between graph elements. Temporally traversing the temporal graph comprises traversing temporal edges.”); and
 indicated version(RAGHAVENDRA-5336 Para. [0064]: “Metadata corresponding to a particular version of a graph element may indicate the subsequent and/or previous version of the graph element. Temporally traversing the temporal graph comprises retrieving the metadata corresponding to a graph element and using the metadata to identify the previous and/or subsequent version of the graph element. Additionally or alternatively, the temporal link comprises a temporal edge. A temporal edge is an edge of the temporal graph that indicates a temporal, rather than a spatial, connection between graph elements. Temporally traversing the temporal graph comprises traversing temporal edges.”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HONG (disclosing graph database analysis) to include the teachings of RAGHAVENDRA-5336 (disclosing graph data storage and access methods) and arrive at a method to manage graph node storage and access.  One of ordinary skill in the art would have been motivated to make this combination because by implementing techniques for efficient storage of graph data thereby providing greater data retrieval and processing capabilities as desired by system users, as recognized by (RAGHAVENDRA, Para. [0006]-[0008]). In addition, the references of HONG and RAGHAVENDRA-5336 teach features that are directed to analogous art and they are directed to the same field of endeavor of graph database management.

Regarding claim 2 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, HONG teaches  wherein the nodes and the edges comprise a nomenclature, wherein the nomenclature of the nodes and the nomenclature of the edges are part of a (HONG Para. [0051], lines (1-5): “…, delta information is sorted by the position of the affected node or edge in the corresponding graph instance. Delta information for the same node or edge may be stored in the same order as the corresponding changes occurred, according to transactional semantics.”).  

Regarding claim 3 (Original),  the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, HONG teaches  wherein all edges within the database form the reference perspective (HONG Para. [0020], lines (1-3) “Nodes in a graph may represent one of many different types of objects while edges that connect two nodes in the graph may represent one of many different types of relationships between the objects.”).  

Regarding claim 4 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, HONG teaches  wherein a backwards compatibility logic is used upon a request in which the version identifier indicates the first version (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time.).  

Regarding claim 5 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 4.  Further, HONG teaches   wherein the backwards compatibility logic comprises transformation instructions that are automatically executed in order to retrieve the requested data (HONG Fig. 1, Para. [0029], lines (1-12): “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. Thus, any nodes older than two days are not part of the corresponding graph instance …”).  

Regarding claim 6 (Original),  the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, HONG teaches  wherein the predefined scheme is centrally specified (HONG Fig. 1, Para. [0017], lines (1-5): “…, graph database 120 stores graph data about one or more graphs, each comprising multiple nodes and edges. If graph database 120 stores multiple graphs, then each graph represents a different set of data that is to be treated separately for graph analysis purposes”; and
Para. [0018], lines (1-8): “Graph database 120 may be a relational database or an object database. For example, one node table in graph database 120 may include a row for each node in a graph. (Graph database 120 may store a different node table for each graph represented in the graph data.) Each column in the node table may correspond to a different attribute or property of the node, such as a name, an age, and a date, depending on the type of object the nodes represent.”, the examiner notes that Fig. 4 of the reference illustrate a centralized graph database storing node schemes).

Regarding claim 7 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 6.  Further, HONG teaches  wherein the predefined scheme is static (HONG Para. [0023], lines (1-16): “When a graph is stored in memory from graph database 120, the names or identifiers of each node may be converted to a different value. For example, if a node represents a user account (e.g., “johnsmith1986”) maintained by a social network provider, then the user identifier that identifies that user account for the social network provider may be mapped to another value, such as 2032, indicating that the user account is at least one of 2032 (or 2033) user accounts in the graph. Thus, the data and, optionally, the format of a graph that is stored in graph database 120 may be different than the data and format of the corresponding graph in memory. Furthermore, the values of node identifiers in memory may be later mapped back to their respective original values that identify real-world objects, such as email addresses, IP addresses, MAC addresses, or social network account identifiers.”).  

Regarding claim 8 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, RAGHAVENDRA-5336 teaches wherein 20different nodes are stored on a plurality of physically separated servers (RAGHAVENDRA Fig. 1, Para. [0051]: “Although database 120 is depicted as a single device in FIG. 1, database 120 may span multiple devices located in one or more physical locations. For example, database may include one or nodes located at a data warehouse(s). Additionally, in one embodiment, database 120 may be located on the same device(s) as server computer 110. Alternatively, database 120 may be located on a separate device(s) from server computer 110.”).  

Regarding claim 9 (Original), the combination of HONG and RAGHAVENDRA-5336 teach teach the limitations of claim 8.  Further, RAGHAVENDRA-5336 teaches wherein all servers are synchronized to use a highest version of the reference perspective (RAGHAVENDRA-5336 Fig. 2, Para. [0078]: “…, the graph element metadata for a graph element comprises temporal data. The temporal data comprises a modification time value specifying a modification time associated with the graph element. The modification time may indicate when the particular version of the graph element was created, modified, or deleted. Additionally, the temporal data may comprise a subsequent modification time value specifying a modification time associated with the subsequent version of the graph element. For example, referring to FIG. 2, the modification time value for vertex 1 at time T1 would be “T1,” while the subsequent modification time value would be “T2.” The modification time values and the subsequent modification time values are used in snapshot retrieval, temporal graph traversal, and graph history retrieval.”; and Para. [0078]: “…, the subsequent modification time value may be a value indicating that there is no subsequent version. For example, a subsequent modification time value of 0, “NaN,” or infinity may be used to indicate that no subsequent version exists.”, the Examiner notes that the system is capable to identify that a subsequent retrieval version being a last version as metadata indicates that there are no subsequent versions to the version being obtained, to that of using a highest version of the reference perspective).  

Regarding claim 10 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1.  Further, HONG teaches   wherein the edges are described in a specification in order to form one of the versions of the reference perspective (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”).  

Regarding claim 11 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 10.  Further, HONG teaches   wherein the specification also comprises a second specification describing the edges of the first version of the reference perspective (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”; and
Para. [0026], lines (1-11): “In-memory graph analytic engine 110 functions as a server for clients 102 and 104. Each client connects to in-memory graph analytic engine 110 and requests certain types of tasks, such as loading a graph into memory and performing graph analytic operations, including returning information about a graph, adding nodes and edges to a graph, deleting nodes and edges from a graph, and updating properties or attributes of nodes/edges of a graph. Thus, in-memory graph analytic engine 110 translates client requests into graph operations that a storage device that stores graph database 120 recognizes or is configured to process.”).  

Regarding claim 12 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 1. Further, HONG teaches wherein the nodes store the node-data at least partially in named tables having a plurality of named columns (HONG Fig. 1, Para. [0018], lines (1-8): “Graph database 120 may be a relational database or an object database. For example, one node table in graph database 120 may include a row for each node in a graph. (Graph database 120 may store a different node table for each graph represented in the graph data.) Each column in the node table may correspond to a different attribute or property of the node, such as a name, an age, and a date, depending on the type of object the nodes represent.”; and 
Para. [0019], lines (1-9): “Graph database 120 may also store an edge table that corresponds to the node table. Each row in the edge table corresponds to a different edge in the graph and each column in the edge table corresponds to a node that is connected to by another node through the corresponding edge. Thus, the edge table may have at least two columns, one for each of two nodes. The edge table may also have additional columns, each additional column corresponding to an attribute or characteristic about the corresponding edge.”).  

Regarding claim 13 (Currently Amended), HONG teaches a backend system (HONG Fig. 5, element 500) comprising: 
- one or more servers hosting a database (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”); 
- wherein the database defines a first combination of edges as a first version of a reference perspective - wherein the database defines  a second combination of edges having at least one updated edge as a second higher version of  the reference perspective, and wherein the database has a version corresponding to the highest version of the reference perspective (HONG Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”; and
Fig. 1, Para. [0026], lines (1-11): “In-memory graph analytic engine 110 functions as a server for clients 102 and 104. Each client connects to in-memory graph analytic engine 110 and requests certain types of tasks, such as loading a graph into memory and performing graph analytic operations, including returning information about a graph, adding nodes and edges to a graph, deleting nodes and edges from a graph, and updating properties or attributes of nodes/edges of a graph. Thus, in-memory graph analytic engine 110 translates client requests into graph operations that a storage device that stores graph database 120 recognizes or is configured to process.”; and
Fig. 1, Para. [0029]: “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved …”, 
the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  Furthermore, the referenced citation of HONG does not exclude the aforementioned request to be performed regardless of the existence of a translational layer or not, and given the broadest reasonable interpretation, the aforementioned claim limitation is obvious to try given the intendent result of the request is the same in either modes of operation) ;
 -wherein the database when a request is received, wherein the request includes a version identifier indicating the version of the reference perspectiveand wherein the database is backwards-compatible toward requests including a version identifier indicating a version lower than that of the database  (HONG Fig. 1, Para. [0029], lines (1-12): “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. Thus, any nodes older than two days are not part of the corresponding graph instance …”, 
the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data) ; and 
wherein the database receives a request to retrieve[[s]] data stored in the databasand wherein the request is executable by the database to retrieve the requested data without a translational layer and includes a version identifier indicating the version of the reference perspective to be used for the request(HONG Fig. 1, Para. [0029], lines (1-12): “In response to receiving a client request, in-memory graph analytic engine 110 sends a retrieval request to graph database 120 for a particular graph. The retrieval request may indicate (in addition to a graph identifier) that all the nodes and edges of a particular graph are to be retrieved. Alternatively, the retrieval request may indicate one or more filter criteria that are used to filter out nodes and/or edges from the graph that is stored in graph database 120. For example, one filter criterion may be age of a node, such as all nodes that were added to the graph more than two days ago. Thus, any nodes older than two days are not part of the corresponding graph instance …”, 
the examiner notes that a request to retrieve a particular graph includes a graph identifier, i.e. graph version ID, and other filters to specify nodes/edges with certain temporal criteria, i.e. older version of the graph data.  Furthermore, the referenced citation of HONG does not exclude the aforementioned request to be performed regardless of the existence of a translational layer or not, and given the broadest reasonable interpretation, the aforementioned claim limitation is obvious to try given the intendent result of the request is the same in either modes of operation) ; 
However, HONG does not explicitly teach -wherein the database compares the version identifier indicated in the request to the database version and temporarily instates the first reference perspective in the database if the request indicates the first version, whereby the database is backwards- compatible toward requests including a version identifier indicating a version lower than that of the database and - wherein the data requested from the database is retrieved from the one or more servers based on the edges of the indicated version
But, RAGHAVENDRA-5336 teaches -wherein the database compares the version identifier indicated in the request to the database version and temporarily instates the first reference perspective in the database if the request indicates the first version, whereby the database is backwards- compatible toward requests including a version identifier indicating a version lower than that of the database (RAGHAVENDRA-5336 Para. [0062]: “A temporal graph may be traversed similarly to a non-temporal graph. …, the temporal graph may also be traversed temporally. Each version of a graph element is temporally linked to a subsequent version of the graph element, if a subsequent version exists. Similarly, if a previous version of the graph element exists, the graph element is temporally linked to the previous version. From a particular version of a graph element, the temporal links may be traversed to retrieve previous or subsequent version of the graph element.”; and
Para. [0064]: “Metadata corresponding to a particular version of a graph element may indicate the subsequent and/or previous version of the graph element. Temporally traversing the temporal graph comprises retrieving the metadata corresponding to a graph element and using the metadata to identify the previous and/or subsequent version of the graph element. Additionally or alternatively, the temporal link comprises a temporal edge. A temporal edge is an edge of the temporal graph that indicates a temporal, rather than a spatial, connection between graph elements. Temporally traversing the temporal graph comprises traversing temporal edges.”) and 
- wherein the data requested from the database is retrieved from the one or more servers based on the edges of the indicated version(RAGHAVENDRA-5336 Para. [0064]: “Metadata corresponding to a particular version of a graph element may indicate the subsequent and/or previous version of the graph element. Temporally traversing the temporal graph comprises retrieving the metadata corresponding to a graph element and using the metadata to identify the previous and/or subsequent version of the graph element. Additionally or alternatively, the temporal link comprises a temporal edge. A temporal edge is an edge of the temporal graph that indicates a temporal, rather than a spatial, connection between graph elements. Temporally traversing the temporal graph comprises traversing temporal edges.”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HONG (disclosing graph database analysis) to include the teachings of RAGHAVENDRA-5336 (disclosing graph data storage and access methods) and arrive at 

Regarding claim 14 (Original), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 13. Further, HONG teaches  comprising at least two separate servers (HONG Fig. 5, Para. [0014], lines (12-18): “One non-limiting example of a database language that is supported by many database servers is SQL, including proprietary forms of SQL supported by such database servers as Oracle, (e.g. Oracle Database 11g). SQL data definition language (“DDL”) instructions are issued to a database server to create or configure database objects, such as tables, views, or complex types.”).  

Regarding claim 15 (Previously Presented), the combination of HONG and RAGHAVENDRA-5336 teach the limitations of claim 13. Further, HONG teaches wherein the backend system is connected to a frontend system, wherein the frontend system includes  at least two separate clients, each client having a data connection establishable with the backend system, wherein one or more requests to retrieve data stored in the database sent from each client to the backend system include a version identifier which indicates the version of the reference perspective that is to be used for the one or more requests, and wherein the separate clients use at least two different version identifiers (HONG Fig. 1, Fig. 5, Para. [0016], lines (1-13): “FIG. 1 is a block diagram that depicts an example graph database system 100, in an embodiment. Graph database system 100 includes a graph database 120 that stores graph data, an in-memory graph analytic engine 110, and clients 102 and 104 that send requests to and receive responses from graph analytic engine 110. While only two clients 102-104 are depicted, graph database system 100 may support many more clients. Also, while FIG. 1 depicts client 102-104 as directly connected to graph analytic engine 110, clients 102-104 may be, instead, communicatively coupled to graph analytic engine 110 over one or more networks (not shown). Clients 102 and 104 may be in the same or different networks relative to each other.”).  

Regarding claim 16 (Currently Amended), HONG teaches a frontend system comprising at least two separate clients (HONG Fog. 1, Fig. 5, Para. [0016], lines (1-13): “FIG. 1 is a block diagram that depicts an example graph database system 100, in an embodiment. Graph database system 100 includes a graph database 120 that stores graph data, an in-memory graph analytic engine 110, and clients 102 and 104 that send requests to and receive responses from graph analytic engine 110. While only two clients 102-104 are depicted, graph database system 100 may support many more clients. Also, while FIG. 1 depicts client 102-104 as directly connected to graph analytic engine 110, clients 102-104 may be, instead, communicatively coupled to graph analytic engine 110 over one or more networks (not shown). Clients 102 and 104 may be in the same or different networks relative to each other.”),.
- the examiner notes that the remaining limitations of claim 16 recite similar limitations to independent  claims 1 and 13, see above 35 USC 103 rejection for details.

Regarding claim 17 (Currently Amended), HONG teaches an industrial machine for the manipulation of a work product, the machine comprising at least two separate clients, for example sensors and actors, and at least one backend systemhaving  one or more servers hosting a database having nodes and edges, wherein the nodes comprise node-data which is stored in accordance with a predefined scheme and wherein the edges define relations between the nodes (HONG Fig. 5, Para. [0089], lines (1-10): “Computer system 500 also includes a main memory 506, such as a random access memory (RAM) or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504. Such instructions, when stored in non-transitory storage media accessible to processor 504, render computer system 500 into a special-purpose machine that is customized to perform the operations specified in the instructions.”; and
Fig. 1, Para. [0024], lines (1-14): “In-memory graph analytic engine 110 performs one or more graph analytic operations on a “graph instance” that is loaded from graph database 120 and stored in-memory of one or more computing devices (or nodes). A graph instance is an in-memory version of a graph whose nodes and edges are stored in graph database 120. A graph instance is considered a snapshot of a graph at a particular point in time. Thus, a graph instance is associated with a transaction identifier, a timestamp, or an internal system clock number, such as a system change number (SCN). If another graph instance is generated based on another version of the same graph that includes one or more subsequent changes (e.g., an insertion or deletion of a node), then that graph instance is associated with a different transaction ID, timestamp, or SCN.”); 
- the examiner notes that the remaining limitations of claim 16 recite similar limitations to independent  claims 1 and 13, see above 35 USC 103 rejection for details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simon et al. ; (US- 20120197870-A1); “Transforming entity and relation data”.
Lee et al. ; (US- 20190171736 -A1); “Time-versioning support for large-scale graph databases”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
03/19/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162       

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162